SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act 1934 Report on Form 6-K datedAugust 18, 2011 British Telecommunications plc (Translation of registrant’s name into English) BT Centre 81 Newgate Street London EC1A 7AJ England (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X Enclosure: British Telecommunications plc - Supplementary Prospectus for BT EMTN Programme RNS PUBLICATION FORM Supplementary Prospectus for BT EMTN Programme The following supplementary prospectus has been approved by the UK Listing Authority: Supplementary Prospectus dated 18 August 2011 updating the Prospectus dated 10 June 2011 of British Telecommunications public limited company ("BT") to reflect the upgrade of BT's senior long term debt obligations by Standard & Poor's. The Prospectus dated 10 June 2011 relates to BT's existing US$15,000,000,000 Euro Medium Term Note Programme. A copy of the Supplementary Prospectus has been submitted to the National Storage Mechanism and will shortly be available for inspection at www.Hemscott.com/nsm.do For further information, please contact BT Investor Relations Tel: +44 20 7356 4909 E-mail: investorrelations@bt.com DISCLAIMER - INTENDED ADDRESSEES Please note that the information contained in the Supplementary Prospectus may be addressed to and/or targeted at persons who are residents of particular countries (specified in the Supplementary Prospectus) only and is not intended for use and should not be relied upon by any person outside these countries and/or to whom the offer contained in the Supplementary Prospectus is not addressed. Prior to relying on the information contained in the Supplementary Prospectus you must ascertain from the Supplementary Prospectus whether or not you are part of the intended addressees of the information contained therein. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. British Telecommunications plc By: /s/ Heather Brierley Name: Heather Brierley Title: Secretary Date:August 18, 2011
